                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD R. SINGH,                                  Case No. 18-cv-07622-YGR (PR)
                                                        Petitioner,                         ORDER DETERMINING THAT CASES
                                   8
                                                                                            ARE NOT RELATED
                                                 v.
                                   9

                                  10     JAMES ROBERTSON, Warden,
                                                        Respondent.
                                  11

                                  12          Respondent has filed an administrative motion to consider whether Killens v. Anglea, No.
Northern District of California
 United States District Court




                                  13   19-cv-02621 DMR (PR), should be related to this case because the petitioners in this case and in

                                  14   Killens were tried together in state court. Although the petitioners were tried together, their

                                  15   federal habeas petitions raise different federal habeas claims. Also, some of Petitioner’s claims in

                                  16   the instant matter appear to have a procedural problem (i.e., the alleged nonexhaustion of state

                                  17   court remedies for some of his claims) that may not exist for the petitioner in Killens. For these

                                  18   reasons, it does not “appear[] likely that there will be an unduly burdensome duplication of labor

                                  19   and expense or conflicting results if the cases are conducted before different Judges.” N.D. Cal.

                                  20   Local Rule 3-12(a)(2). The Court therefore concludes that the cases are NOT RELATED within

                                  21   the meaning of Civil Local Rule 3-12.

                                  22          This Order terminates Docket No. 17.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 18, 2019

                                  25

                                  26
                                                                                             YVONNE GONZALEZ ROGERS
                                  27                                                         United States District Judge
                                  28
